 

Exhibit 10.36

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

STUDY AGREEMENT

Between

Merck Sharp & Dohme Corp.

and 

Enumeral Biomedical Holdings Inc.

 

 

This Study Agreement (“Agreement”) confirms the mutual understanding between
Merck Sharp & Dohme Corp., a New Jersey corporation, having a place of business
at One Merck Drive, Whitehouse Station, NJ 08889-0100 (“Merck”) and Enumeral
Biomedical Holdings Inc., a Delaware corporation, having a place of business at
1 Kendall Sq., Cambridge, MA 02139 (“Enumeral”), each a “Party” and
collectively, the “Parties”.

 

1.Definitions.

 

“Affiliate” of Merck shall mean any entity (i) in which fifty percent (50%) or
more of the voting equity interests are now or hereafter owned or controlled,
directly or indirectly, by Merck, (ii) which now or hereafter owns or controls,
directly or indirectly, fifty percent (50%) or more of the voting equity
interests of Merck, or (iii) in which fifty percent (50%) or more of the voting
equity interests are now or hereafter owned or controlled, directly or
indirectly, by an entity identified in the preceding clause (i) or (ii).

 

“Cause” is defined in Paragraph 13.

 

“Effective Date” shall mean the date on which this Agreement takes effect, as
set forth in Paragraph 5.

 

“Enumeral Technology” shall mean Enumeral immune profiling technology platform,
including the procedures and techniques used in connection with the platform,
which provides single cell functional profiling including the assessment of the
frequency of functional immune cells from tissue samples. The platform employs a
proprietary bio-chip containing on its surface a soft molded dense array of
spatially addressable subnanoliter microwells that is affixed to a glass slide
and enables data capture about cell surface markers and cell secretion through
proprietary microengraving process.

 

“Enumeral Technology Inventions” shall mean inventions or discoveries, whether
or not patentable, conceived or made by employees and/or agents of Enumeral
(either solely or jointly with employees and/or agents of Merck or Affiliates of
Merck or solely by employees and/or agents of Merck or Affiliates of Merck,)
that arise from the Study and are an improvement or enhancement to the Enumeral
Technology. “Human Material” is defined in Paragraph 11(f).

 

Page 1 of 16

[ex10-36logo.jpg]

 

“Information” shall mean any and all information and data, including without
limitation Merck Information, Enumeral Technology and all other information or
data, whether communicated in writing or orally or by any other method, which is
provided by one Party to the other Party under this Agreement.

 

“Inventions” shall mean any inventions or discoveries, whether or not
patentable, conceived or made by employees and/or agents of Enumeral (either
solely or jointly with employees and/or agents of Merck or Affiliates of Merck)
that arise during the course of performing the Work Plan, other than Enumeral
Technology Inventions.

 

“Merck Information” shall mean all information, data, Merck Material and other
items that are supplied by or on behalf of Merck or its Affiliates, or that may
be derived from or related to any visits by Enumeral personnel to Merck or its
Affiliates premises, and the Study Results.

 

“Merck Material” shall mean reagents, compounds and any other material provided
to Enumeral by or on behalf of Merck pursuant to this Agreement (including, for
the avoidance of doubt, CRC/PBMC samples provided by contract research
organizations or other Third Parties identified by Enumeral or Merck in
accordance with the terms of the Work Plan).

 

“Non-Identifiable Data” is defined in Paragraph 11(f).

 

“Officials” is defined in Paragraph 11(b).

 

“Payment” is defined in Paragraph 11(b).

 

“Personal Data” is defined in Paragraph 11(f).

 

“Research Data Sets” is defined in Paragraph 11(f).

 

“Study” shall mean the research described in the Work Plan, which is being
conducted for the purpose set forth in Paragraph 2.

 

“Study Results” shall mean all information, data, material, reports, and any
other items developed or produced by the Parties during the course of performing
the Work Plan, including the Final Report, which is defined in Paragraph 8(a).

 

“Term” is defined in Paragraph 5.

 

“Third Party” shall mean any individual or entity other than Enumeral, Merck or
Merck’s Affiliates.

 

“Violation” shall mean that either Enumeral, or any of its officers or directors
has been: (a) convicted of any of the felonies identified among the exclusion
authorities listed on the U.S. Department of Health and Human Services, Office
of Inspector General (OIG) website, including 42 U.S.C. 1320a-7(a)
(http://oig.hhs.gov/fraud/exclusions/authorities.asp); and/or (b) identified in
the OIG List of Excluded Individuals/Entities (LEIE) database
(http://oig.hhs.gov/fraud/exclusions/exclusions_list.asp) or the U.S. General
Services Administration's list of Parties Excluded from Federal Programs
(http://www.epls.gov) (each of (a) and (b), singly and collectively, the
“Exclusions Lists”).

 

Page 2 of 16

[ex10-36logo.jpg]

 

“Work Plan” shall mean the Work Plan attached as Attachment A.

 

2.Purpose.

 

The Parties agree to diligently perform the Study using Enumeral Technology for
identifying functional response of single cell types in colorectal cancer tissue
in the presence or absence of IMR modulators identified by Merck pursuant to the
terms of this Agreement.

 

3.Standards of Performance; Use of Subcontractors; Joint Steering Committee.

 

(a)     Enumeral and Merck shall engage in the Study upon the terms and
conditions set forth in this Agreement. The activities to be undertaken in the
course of the Study are set forth in the Work Plan which may be amended from
time to time upon mutual written agreement by authorized representative(s) of
the Parties. Enumeral and Merck each shall proceed diligently with the Study and
to use personnel with sufficient skills and experience as are required to
perform the Study in accordance with the terms of this Agreement and the Work
Plan. Each Party shall be responsible for the quality, technical accuracy and
completeness of all Study Results and any other items provided by it under this
Agreement.

 

(b)     (i) Enumeral warrants that all persons involved with the Study are
employees or agents (individuals and not business organizations) of Enumeral,
and that it will not assign any subcontractors to perform the Study without
Merck’s prior written permission. Notwithstanding any such permission, Enumeral
shall remain at all times fully liable for performance of its obligations
hereunder. Should Merck ever grant permission for subcontractors to perform the
Study, Enumeral shall cause each of its subcontractors charged with performance
of the Study to execute an agreement recognizing Merck’s rights and concurring
with the obligations of Enumeral as set forth herein, including, without
limitation, those in Paragraphs 7, 8 and 9.

 

(ii) For the avoidance of doubt, Enumeral or Merck may subcontract all or part
of the *, as further described in the Work Plan, to a Third Party. Merck shall
be responsible for the cost associated with *.

 

(iii) Enumeral shall, at no expense to Merck, correct any failure to fulfill any
covenants and warranties set forth in this Paragraph 3(b).

 

(c)   (i) The Study shall be conducted under the direction of a joint research
committee (the “JRC”) comprised of a minimum of two (2) representatives of Merck
and two (2) representatives of equivalent or higher authority from Enumeral.
Each Party may change its representatives to the JRC from time to time in its
sole discretion, effective upon notice to the other Party of such change. These
representatives shall have appropriate technical credentials, experience and
knowledge, and ongoing familiarity with the Study. Additional representative(s)
or consultant(s) may from time to time, by mutual consent of the Parties, be
invited to attend JRC meetings, subject to such representative’s or consultant’s
written agreement to comply with the requirements of Paragraph 7.

 

Page 3 of 16

[ex10-36logo.jpg]

 

(ii) The JRC shall be chaired by a representative of Merck. Decisions of the JRC
shall be made unanimously by the representatives. In the event that the JRC
cannot or does not, after good faith efforts, reach agreement on an issue, the
resolution and/or course of conduct shall be escalated to senior members of each
Party to be resolved; in the case of Merck, to the Vice President of Research
Science - Immunology IMRs Oncology Discovery or the equivalent, and in the case
of Enumeral, the Vice President of Translational and Clinical Science. In the
event that the Parties cannot or do not, after good faith efforts, reach
agreement with respect to any such issue, the resolution of such issue and/or
course of conduct shall be determined by Merck, in its sole discretion.
Notwithstanding anything herein to the contrary, in no event shall the JRC have
authority to increase a Party’s obligations under this Agreement or compel a
Party to incur additional costs or expenses that are not specifically
contemplated under the terms of this Agreement, in all cases without the prior
written consent of such Party.

 

(iii) The JRC shall meet in accordance with a schedule established by mutual
written agreement of the Parties with the location for such meetings alternating
between Enumeral and Merck facilities (or such other location may be determined
by the JRC). Alternatively, the JRC may meet by means of teleconference,
videoconference or other similar communications equipment. The JRC shall confer
regarding the status of the Study, review relevant data, consider and advise on
any technical issues that arise, and review and advise on any budgetary and
economic matters relating to the Study which may be referred to the JRC.

 

4.Material.

 

(a)     Merck shall supply, at no cost to Enumeral, sufficient samples of the
Merck Material to carry out the Study in accordance with this Agreement. The
Merck Material is not to be used in humans. The Merck Material is not to be
reengineered for any purpose, including to identify structures or properties. It
is understood that the Merck Material is provided to Enumeral only for the
performance of the Study and shall not be used for any other purpose, nor shall
the Merck Material or any derivatives, analogs, modifications or components
thereof be transferred, delivered or disclosed to any Third Party without the
advance written consent of Merck. Any unused Merck Material or any derivatives,
analogs, modifications or components thereof shall be returned to Merck or
otherwise disposed of in accordance with instructions from Merck promptly upon
completion of the Study or as may be earlier required under Paragraph 13.

 

5.Term.

 

This Agreement shall be effective on the date of the last signature (the
“Effective Date”). The term of this Agreement shall expire on later of delivery
of the Final Report or the one (1) year anniversary of the Effective Date, but
in no instance later than twenty four (24) months from the Effective Date,
unless extended in writing by mutual agreement and subject to early termination
as provided in Paragraph 13 (the “Term”).

 

6.Amount, Payment & Financial Terms

 

(a)     Subject to the payment provisions in this Paragraph, Merck shall pay
Enumeral the amounts and in accordance with the budget and payment schedule
herein. Except as set forth in this Paragraph each Party shall bear their own
costs and expenses with respect to this Agreement.

 

(b)     Enumeral shall apply the research funding it receives from Merck under
this Paragraph 6 solely to carry out its Study activities in accordance with the
Work Plan and the terms and conditions of this Agreement.

 

Page 4 of 16

[ex10-36logo.jpg]

 

(c)    All invoices shall be paid to Enumeral within * calendar days following
receipt of such original invoice together with the following information: (i)
the applicable purchase order number under which the Study was performed, (ii)
the amount due, (iii) the calculation of such amount due, and (iv) applicable
supporting documentation. The purchase order number is required for payment. All
invoices shall be directed to the person/entity indicated in Paragraph 15, for
payment. Merck shall have the right to make a reasonable request for additional
information from Enumeral for the purposes of determining the sufficiency of the
Study and the amount, and Enumeral shall respond to such request promptly and
reasonably. Merck may dispute any invoiced amount by providing written notice to
Enumeral. Merck is not obligated to pay any invoiced amount that is the subject
of a good faith dispute until such dispute is resolved, provided that Merck pays
any undisputed invoiced amount. Once an invoice dispute is resolved, the invoice
shall be paid within * calendar days.

 

(d) (i) Enumeral shall be liable for any and all income and other taxes
(including interest) (“Taxes”) on any and all income it receives from Merck
under this Section 6 (“Agreement Payments”) of this Agreement. If applicable
laws, rules or regulations require the withholding of Taxes, Merck shall make
such withholding payments and shall subtract the amount thereof from the
Agreement Payments. Merck shall submit to Enumeral appropriate proof of payment
of the withheld Taxes as well as the official receipts within a reasonable
period of time. Merck shall provide Enumeral reasonable assistance in order to
allow Enumeral to obtain the benefit of any present or future treaty against
double taxation which may apply to the Agreement Payments. 

 

(ii)  All amounts due under this Section 6 are exclusive of sales, use, goods
and services, value added, excise, and other taxes, duties or charges of a
similar nature imposed by any governmental authority, or other taxing authority.
If any sales, use, goods and services, value added, excise, and other taxes,
duties or charges of a similar nature will be chargeable, Merck shall pay, or
upon receipt of invoice from Enumeral shall reimburse, these in addition to the
sums otherwise payable, at the rate in force at the due time for payment or such
other time as is stipulated under the relevant legislation.  Each of Merck and
Enumeral shall use commercially reasonable efforts to minimize obligations
relating to taxes of the nature described in this Section 6 as a result of the
transactions contemplated by this Agreement.

 

(e)  Subject to the payment terms above, Merck shall:

 

A.Reimburse Enumeral for the cost of performing the Work Plan for the Term up to
a maximum of * Enumeral FTEs funding for the Term at a cost of * per FTE per
each twelve (12) month period from the Effective Date, not to exceed * dollars
for * FTEs per each twelve (12) month period. Enumeral shall invoice Merck
quarterly for actual performance and shall not exceed * FTEs without Merck’s
prior written consent; and Merck shall pay Enumeral within * days from receipt
of invoice.

 

B.Make the following milestone payments:

 

(i)* upon completion of Aim #1 of the Work Plan and Merck’s receipt of all Study
Results from Aim #1 and an invoice from Enumeral;

 

Page 5 of 16

[ex10-36logo.jpg]

 

(ii)* upon completion of Aim #2 of the Work Plan and Merck’s receipt of data
form Aim #2 and an invoice from Enumeral;

 

(iii)* upon completion of Aim #3 of the Work Plan and Merck’s receipt of the
Final Report and an invoice from Enumeral.

 

C.Reimburse Enumeral for the * costs associated with conducting the Work Plan if
Enumeral subcontracts the * costs associated with conducting the Work Plan
pursuant to Paragraph 3(b)(ii) (i.e., reimbursement for straight pass-through
costs incurred from Third Parties working on the * required herein), which shall
be paid by Merck to Enumeral within * days from receipt of invoice.

 

7.Confidentiality.

 

(a)  All Information disclosed by one Party to the other Party hereunder shall
be maintained in confidence by the receiving Party and shall not be disclosed to
any Third Party or used for any purpose except as set forth herein without the
prior written consent of the disclosing Party, except to the extent that such
Information:

 

(i)  is known by the receiving Party at the time of its receipt, and not through
a prior disclosure by the disclosing Party, as documented by the receiving
Party’s business records;

 

(ii) is in the public domain by use and/or publication before its receipt from
the disclosing Party, or thereafter enters the public domain through no fault of
the receiving Party;

 

(iii) is subsequently disclosed to the receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
disclosing Party;

 

(iv) is developed by the receiving Party independently of Information received
from the disclosing Party, as documented by the receiving Party’s business
records;

 

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the receiving
Party.

 

(b) These obligations of confidentiality and non-use shall continue during the
Term of this Agreement and even after the Term ends for a period of seven (7)
years.

 

(c) If a Party is required by judicial or administrative process to disclose
Information that is subject to the non-disclosure provisions of this Paragraph
7, such Party shall promptly inform the other Party of the disclosure that is
being sought in order to provide the other Party an opportunity to challenge or
limit the disclosure obligations. Information that is disclosed by judicial or
administrative process shall remain otherwise subject to the confidentiality and
non-use provisions herein, and the Party disclosing Information pursuant to law
or valid court order shall take all steps reasonably necessary, including
without limitation obtaining an order of confidentiality, to ensure the
continued confidential treatment of such Information.

 

Page 6 of 16

[ex10-36logo.jpg]

 

8.Reports; Research License Grants; Ownership and Use of Information.

 

(a)      The Parties shall provide to each other all written reports for the
Study as provided in the Work Plan. At Merck’s request, Enumeral shall provide
to Merck copies of all documentation and data relating to the Study or shall
permit Merck to inspect and copy such documentation and data. Enumeral with
input from Merck shall provide a detailed report containing all Study Results
(the “Final Report”) promptly upon completion of the Study.

 

(b)      Ownership of all right, title and interest in and to Enumeral
Technology shall reside with Enumeral. Enumeral hereby grants to Merck a
non-exclusive, royalty free, worldwide license, sublicenseable to Merck’s
Affiliates, to use the Enumeral Technology during the Term to carry out the
Study. Merck acknowledges and agrees that nothing in this Agreement grants Merck
any rights in Enumeral Technology or any Enumeral know-how or Enumeral patents
claiming, covering or relating to the Enumeral Technology, except as expressly
provided for herein.

 

(c)     Ownership of all right, title and interest in and to Merck Information
shall reside with Merck. Merck hereby grants to Enumeral a non-exclusive,
royalty free, worldwide license, to use the Merck Information during the Term to
carry out the Study. Enumeral acknowledges and agrees that nothing in this
Agreement grants Enumeral any rights to, or licenses under, the Merck
Information or any Merck know-how or Merck patents claiming, covering or
relating to the Merck Information, except as expressly stated in this Paragraph
8(c) and in Paragraph 8(e) herein.

 

(d)     Enumeral agrees that Merck has sole ownership of all right, title and
interest, including, but not limited to, copyright rights, in and to the Study
Results and does hereby assign any and all right, title and interest in Study
Results (other than Enumeral Technology Inventions) developed by it to Merck.
Enumeral agrees to execute any and all documents deemed necessary or appropriate
by Merck (and/or Merck's Affiliates) to memorialize the transfer of ownership of
all right, title and interest, including, but not limited to, copyright rights,
to Merck (or Merck's Affiliates, as the context requires) throughout the world.
Merck and its Affiliates shall have the unrestricted right to use and disclose
the Study Results (other than Enumeral Technology Inventions) for any and all
purposes.

 

(e)   Merck hereby grants to Enumeral a royalty-free, permanent, non-exclusive,
non-sublicenseable license to use the Study Results for its internal research
purposes only.

 

9.Inventions; Enumeral Technology Inventions; License to Inventions.

 

(a)     It is recognized that the existing and/or already conceived inventions,
discoveries and technologies of Merck and Enumeral are their separate property
and are not affected by this Agreement. Enumeral shall promptly inform Merck in
confidence of any Inventions. Merck shall promptly inform Enumeral of any
Enumeral Technology Inventions.

 

Page 7 of 16

[ex10-36logo.jpg]

 

(i) Enumeral agrees that Merck has and will have sole ownership of all right,
title and interest in and to Inventions and does hereby assign any and all
right, title and interest in such Inventions to Merck. Enumeral agrees to
execute any and all documents deemed necessary or appropriate by Merck (and/or
Merck's Affiliates) to memorialize the transfer of ownership of all right, title
and interest in such Inventions to Merck (or Merck's Affiliates, as the context
requires) throughout the world. Enumeral will, upon request by Merck, promptly
execute any and all patent applications, assignments or other instruments which
Merck deems necessary or useful for the protection or defense of any such
Inventions, which may be filed or prepared at Merck’s cost and expense. Enumeral
acknowledges and agrees that nothing in this Agreement grants Enumeral any
rights to, or licenses under, Inventions claiming, covering or relating to the
Merck Information, except as expressly provided for in Paragraph 9(b).

 

(ii) Merck agrees that Enumeral has and will have sole ownership of all right,
title and interest in and to Enumeral Technology Inventions and does hereby
assign any and all right, title and interest in such Inventions to Enumeral.
Merck agrees to execute any and all documents deemed necessary or appropriate by
Enumeral to memorialize the transfer of ownership of all right, title and
interest in such Enumeral Technology Inventions to Enumeral throughout the
world. Merck will, upon request by Enumeral, promptly execute any and all patent
applications, assignments or other instruments which Enumeral deems necessary or
useful for the protection or defense of any such Enumeral Technology Inventions,
which may be filed or prepared at Enumeral’s cost and expense. Merck
acknowledges and agrees that nothing in this Agreement grants Merck any rights
to, or licenses under, Enumeral Technology Inventions claiming, covering or
relating to the Enumeral Technology, except as expressly provided for in this
Agreement.

 

(b) Merck shall grant to Enumeral a non-sublicensable, non-exclusive, royalty
free license to use Inventions, to the extent such Inventions do not pertain to
any Merck Material, solely for Enumeral’s internal research use.

 

(c) Enumeral represents and warrants that no governmental entity or other Third
Party has or shall have any claim or right to the Study Results or any
Inventions.

 

10.Publication and Presentation.

 

Enumeral shall have no right hereunder to publish or present any of the Merck
Information including, without limitation, Study Results, without first
providing any such publication or presentation to Merck for prior review and
written approval from Merck; and Enumeral shall have no right to prevent
publication or presentation by Merck or its Affiliates of the Merck Information
including, without limitation, Study Results. In the event of a publication or
presentation by Merck or its Affiliates of the Merck Information, including the
Study Results, Merck will use reasonable efforts to acknowledge Enumeral in such
materials.

 

Page 8 of 16

[ex10-36logo.jpg]

 

11.Compliance with Law and Ethical Business Practices.

 

(a)      Enumeral shall conduct the Study in accordance with all applicable
laws, rules and regulations. Enumeral will notify Merck in writing of any
deviations from applicable regulatory or legal requirements. Enumeral hereby
certifies that it will not and has not employed or otherwise used in any
capacity the services of any person or entity debarred under Section 21 USC 335a
in performing any services hereunder. Enumeral shall notify Merck in writing
immediately if any such debarment occurs or comes to its attention, and shall,
with respect to any person or entity so debarred promptly remove such person or
entity from performing any service, function or capacity related to the Study.
Merck shall have the right, in its sole discretion, to terminate this Agreement
immediately in the event of any such debarment.

 

(b)      Enumeral acknowledges that Merck’s corporate policy requires that
Merck’s business must be conducted within the letter and spirit of the law. By
signing this Agreement, Enumeral agrees to conduct the services contemplated
herein in a manner which is consistent with both law and good business ethics.

 

(i)   Enumeral shall not make any payment, either directly or indirectly, of
money or other assets, including but not limited to the compensation Enumeral
derives from this Agreement (hereinafter collectively referred as a “Payment”),
to government or political party officials, officials of international public
organizations, candidates for public office, or representatives of other
businesses or persons acting on behalf of any of the foregoing (hereinafter
collectively referred as “Officials”) where such Payment would constitute
violation of any law. In addition regardless of legality, Enumeral shall make no
Payment either directly or indirectly to Officials if such Payment is for the
purpose of influencing decisions or actions with respect to the subject matter
of this Agreement or any other aspect of Merck’s business.

 

(ii)  Enumeral acknowledges that no employee of Merck or its Affiliates shall
have authority to give any direction, either written or oral, relating to the
making of any commitment by Enumeral or its agents to any Third Party in
violation of terms of this or any other Paragraph of this Agreement.

 

(c)      Enumeral certifies to Merck that as of the date of this Agreement that
Enumeral has screened itself, and its officers and directors against the
Exclusions Lists and that it has informed Merck whether Enumeral, or any of its
officers or directors has been in Violation. After the execution of this
Agreement, Enumeral shall notify Merck in writing immediately if any such
Violation occurs or comes to its attention.

 

(d)      Enumeral’s failure to abide by the provisions of this Paragraph 11
shall be deemed a material breach of this Agreement. Merck may in such case and
with immediate effect terminate this Agreement at its sole discretion upon
written notice to Enumeral and without prejudice to any other remedies that may
be available to Merck.

 

(e)      Enumeral shall indemnify and hold Merck and any of its Affiliates
harmless from and against any and all liabilities (including all costs and
reasonable attorneys’ fees associated with defending against such claims) that
may arise by reason of the acts or omissions of Enumeral or its agents or other
Third Parties acting on Enumeral’s behalf which would constitute a violation of
this Paragraph 11.

 

Page 9 of 16

[ex10-36logo.jpg]

 

(f)      (i)       If any human primary cell lines, human tissue, human clinical
isolates or similar human-derived materials (“Human Material”) have been or are
to be collected and/or used in the Study, Enumeral represents and warrants (i)
that it has complied, or shall comply, with all applicable law, guidelines and
regulations relating to the collection and/or use of the Human Material and (ii)
that it has obtained, or shall obtain, all necessary approvals, consents, and/or
authorization required by law for the collection, use and/or transfer of such
Human Material as contemplated by this Agreement. Enumeral shall provide
documentation of such approvals, consents, and authorizations upon Merck's
request. Enumeral further represents and warrants that such Human Material may
be used as contemplated in this Agreement without any obligations to the
individuals or entities (“Providers”) who contributed the Human Material,
including any obligations of compensation to such Providers for any purposes,
including, without limitation, any obligations of compensation to such Providers
or any other Third Party for the intellectual property associated with the Human
Material or the commercial use thereof for any purposes.

 

(ii)      Notwithstanding anything to the contrary in Paragraph 7, Enumeral
shall hold in confidence all data that identifies or could be used to identify
an individual (“Personal Data”), except as required or permitted under this
Agreement, or to the extent necessary to be disclosed to regulatory agencies as
part of the review process. In addition, notwithstanding anything to the
contrary in Paragraph 7, Enumeral shall comply with all applicable laws and
regulations, as amended from time to time, with respect to the collection, use,
storage, and disclosure of any Personal Data, including without limitation, the
U.S. Health Insurance Portability and Accountability Act (HIPAA) and the
regulations promulgated thereunder. Enumeral agrees to ensure that all
appropriate technical and organization measures are taken to protect Personal
Data against loss, misuse, and any unauthorized, accidental, or unlawful access,
disclosure, alteration, or destruction, including without limitation,
implementation and enforcement of administrative, technical, and physical
security policies and procedures applicable to Personal Data.

 

(iii)     Merck and its Affiliates may use Personal Data received from Enumeral
to create data sets that contain dates, ages, towns, cities, states and zip
codes related to individuals (“Research Data Sets”), and may use and disclose
the Research Data Sets, alone or in combination with data that cannot be used to
identify an individual natural person (“Non-Identifiable Data”), for medical
research, including but not limited to research unrelated to the Study, and any
filings of medical research study results with government regulatory agencies
worldwide. Merck will: (a) not use or disclose Research Data Sets for any
purpose other than as permitted by this Agreement, or as otherwise required by
law; (b) use appropriate safeguards to prevent the creation, use or disclosure
of Research Data Sets other than as provided for by this Agreement; and (c) not
use the Research Data Sets to identify any study subject or contact any study
subject. Notwithstanding the foregoing, nothing in this Paragraph 11(f)(iii)
shall limit Merck’s use or disclosure of Non-Identifiable Data.

 

(iv)    Merck shall indemnify and hold Enumeral harmless from and against any
and all liabilities (including all costs and reasonable attorneys’ fees
associated with defending against such claims) that may directly arise by reason
of the acts or omissions of Merck or its Affiliates which would constitute a
violation of its or their obligations in this Paragraph 11(f)(iii), except if
such claims are due to the negligence, fraud or willful misconduct of Enumeral.

 

Page 10 of 16

[ex10-36logo.jpg]

 

(g)      If animals are used in the Study, each Party will comply with the
Animal Welfare Act or other applicable local, state, and national laws or
regulations relating to the care and use of laboratory animals. Each Party
encourages the other to use the highest standards, such as those set forth in
the Guide for the Care and Use of Laboratory Animals (NRC, 2011), for the humane
handling, care and treatment of such research animals. Neither Party will use
for food purposes or for commercial breeding any animals which are used or
generated in the course of the Study. Furthermore, neither Party will use for
food purposes any products derived from those animals (such as eggs or milk).

 

12.Liability.

 

Neither Party assumes responsibility, nor shall have any liability, for the
nature, conduct or results of any research, testing or other work performed by
or on behalf of the other Party hereunder. ENUMERAL UNDERSTANDS THAT THE MERCK
MATERIAL IS SUPPLIED “AS IS” AND IS PROVIDED WITHOUT WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.
ENUMERAL ACKNOWLEDGES THAT THE MERCK MATERIAL IS EXPERIMENTAL IN NATURE AND MAY
HAVE UNKNOWN HAZARDOUS CHARACTERISTICS, THAT IT IS AWARE OF THE RISKS OF WORKING
WITH EXPERIMENTAL MATERIALS, AND THAT IT WILL STRICTLY ADHERE TO PROPER
LABORATORY PROCEDURES FOR HANDLING CHEMICALS AND/OR BIOLOGICAL SUBSTANCES WITH
UNKNOWN HAZARDS. THE MERCK MATERIAL WILL NOT BE USED IN HUMANS.

 

13.Termination or Expiration.

 

(a)     Merck may terminate this Agreement at any time, with or without Cause,
effective upon ninety (90) days’ written notice to Enumeral. In the event of a
termination of this Agreement without Cause, Merck shall reimburse Enumeral for
the FTE costs incurred in performance of the Study, and will pay Enumeral for
any milestones which the Parties have agreed have been achieved but not yet paid
at the time of such termination. If this Agreement is terminated for Cause, then
in addition to any other remedies available to Merck, no such reimbursement
shall be paid by Merck to Enumeral. For the purposes of the foregoing, “Cause”
shall mean the material breach by Enumeral of any of its representations or
warranties under this Agreement, or the failure of Enumeral to comply with any
of its obligations hereunder, in each case only if such breach or failure
remains uncured following * days after receipt by Enumeral of Merck’s notice for
such cause.

 

(b)     (i) Upon termination or expiration of this Agreement, or at any other
time that Merck may request, Enumeral agrees to return all Merck Information and
deliver all Study Results generated by it to Merck.

 

(ii) Upon termination or expiration of this Agreement, Merck agrees to return
all Enumeral Technology and deliver all Study Results generated by it or its
Affiliates to Enumeral.

 

Page 11 of 16

[ex10-36logo.jpg]

 

14.Survival.

 

The provisions of Paragraphs 3, 4(a) (other than Merck’s obligations to supply
the Merck Material), and 7 through and including 21 herein and all definitions
relating to the foregoing, shall survive termination or expiration of this
Agreement.

 

15.         Notices.

  

Any notices required or provided by the terms of this Agreement shall be in
writing, addressed in accordance with this Paragraph, and shall be delivered,
except as otherwise indicated below, personally or sent by certified or
registered mail, return receipt requested, postage prepaid or by
nationally-recognized express courier services providing evidence of delivery.
Except as noted below, the effective date of any notice shall be the date of
first receipt by the receiving Party. Notices shall be sent to the
address(es)/addressee(s) given below or to such other address(es)/addressee(s)
as the Party to whom notice is to be given may have provided to the other Party
in writing in accordance with this provision.

 

If to Merck:

 

  (Administrative contact) Business Development & Licensing, MRL     Merck Sharp
& Dohme Corp.     126 E. Lincoln Avenue, RY70-200     Rahway, NJ 07065    
Attn.: Vice-President and Head     LKR#42554         With a copy to: Secretary
of the Corporation     Merck Sharp & Dohme Corp.     P.O. Box 100, WS3A-65    
One Merck Drive     Whitehouse Station, NJ 08889-0100     LKR#142554        
Submit invoices to: Merck Sharp & Dohme Corp.     PtP Shared Services     PO Box
982122     El Paso, TX 79998-2122     Attn:  Accounts Payable    
Phone:  908-423-3000     E-mail:  ptp_services@merck.com

 

For purposes of the * day payment terms in Paragraph 6(c), the date of receipt
of the invoice by “Merck Sharp & Dohme Corp., PtP Shared Services” shall be
used.

 

Page 12 of 16

[ex10-36logo.jpg]

 

  If to Enumeral: Enumeral Biomedical Holdings, Inc.     One Kendall Square,
Building 400, 4th Floor     Cambridge, MA 02139     Attn.: Chief Executive
Officer

 

16.Governing Law.

 

This Agreement shall be construed in accordance with the laws of the
Commonwealth of Massachusetts, and the patent laws of the United States, without
regard or reference to any of its rules or provisions governing conflict of
laws.

 

17.Entire Agreement; Interpretation.

 

(a)     This Agreement, together with any Attachments attached hereto and
specifically referenced herein, constitutes the entire agreement between the
Parties with respect to the Study and supersedes and replaces any and all
previous arrangements and understandings, whether oral or written, between the
Parties with respect to the Study. Any amendment or modification to this
Agreement shall be of no effect unless made in a writing signed by an authorized
representative of each Party. If there is a conflict between the terms of this
Agreement and any Attachments hereto, the terms of this Agreement shall prevail.

 

(b)     The Parties acknowledge that they have had ample opportunity to seek and
use the advice of counsel in the negotiation and drafting of this Agreement.
Thus, this Agreement shall be construed and fairly interpreted in accordance
with its terms, without any strict construction in favor of or against either
Party. Ambiguities shall not be interpreted against the drafting Party. Any
ambiguities in this Agreement shall be interpreted in accordance with the
objectives stated in the Work Plan. In construing or interpreting this
Agreement, the word “or” shall not be construed as exclusive, and the word
“including” shall not be limiting. The use of the singular or plural form shall
include the other form and the use of the masculine, feminine or neuter gender
shall include the other genders. The use of “shall” and “will” shall have
interchangeable meanings for purposes of this Agreement.

 

18.Publicity/Use of Names.

 

(a) No disclosure of the existence, or the terms, of this Agreement may be made
by either Party, and no Party shall use the name, trademark, trade name or logo
of the other Party (or in the case of Merck, any of Merck’s Affiliates) or its
employees in any publicity, promotion, news release or disclosure relating to
this Agreement or its subject matter, without the prior express written
permission of the other Party, except and to the extent as may be required by
law or regulation (including, but not limited to, federal and state securities
laws), for which prior written permission is not required. With respect to any
filing of this Agreement with the U.S. Securities and Exchange Commission,
Enumeral will provide Merck with reasonable advance notice and a copy of the
portion of such proposed filing to which the Agreement directly relates. Merck
may provide comments and/or requests regarding any proposed confidential
treatment of the Agreement or the terms and conditions of the Agreement, as the
case may be, and Enumeral will consider any reasonable comments and requests
made by Merck with respect to such filing, provided that such comments and
requests are consistent with applicable law and regulation.

 

Page 13 of 16

[ex10-36logo.jpg]

 

(b) The Parties agree to cooperate in good faith regarding any news release
regarding this Agreement in the event the Parties agree in writing to issue such
news release pursuant to Paragrapgh18(a).

 

19.Assignment.

 

Enumeral may not assign its rights or obligations under this Agreement without
the prior written consent of Merck. Any such purported assignment shall be void.

 

20.Severability.

 

The provisions of this Agreement are severable, and if any provisions hereof
shall be determined to be invalid or unenforceable by a court of competent
jurisdiction, the remaining provisions shall continue in full force and effect.

 

21.Counterparts.

 

This Agreement may be signed in any number of counterparts (facsimile and
electronic transmission included), each of which shall be deemed an original,
but all of which shall constitute one and the same instrument even if both
Parties have not executed the same counterpart.  Signatures for this Agreement
may be provided by facsimile transmission or PDF file, which shall be deemed to
be original signatures.

 

[signature page follows]

 

Page 14 of 16

[ex10-36logo.jpg]

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives, effective as of the Effective Date.

 

MERCK SHARP & DOHME CORP.   ENUMERAL BIOMEDICAL HOLDINGS INC.       By /s/
Benjamin Thorner   By /s/ Arthur H. Tinkelenberg           Benjamin Thorner    
Arthur H. Tinkelenberg   Name   Name           VP, BD&L     President and CEO  
Title   Title           12/16/2014     17 December 2014   Date   Date

 

Page 15 of 16

[ex10-36logo.jpg]

 

ATTACHMENT A

 

Work Plan

 

*1

 



 

1 Denotes three pages omitted pursuant to the Request for Confidential
Treatment.

 

Page 16 of 16



